DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks/Arguments
Request for Continued Examination filed on 11/20/2020 is acknowledged.
Claims 1, 2 and 4-8 are examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of Patent No. 9,869,246.  Although the conflicting claims are not identical, they are not patentably distinct from each other.  Instant Application recites all the limitation except a combustion chamber following the compressor; a turbine following the combustion chamber, wherein a cross section of the compressor inlet includes an inner sector and an outer sector.  It is noted that a combustion chamber following the compressor; a turbine following the combustion chamber is inherent in a gas turbine which is claimed in the Patent No. 9,869,246 and “the plurality of ducts being arranged so as to be distributed circumferentially, upstream of the compressor, on a diameter of an intake duct and concentrically to a shaft of the gas turbine” reads on limitation “wherein a cross section of the compressor inlet includes an inner sector and an outer sector a combustor downstream” with any portion above the plurality of ducts being outer sector and bellow the plurality of ducts being inner sector.
Claims 1 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of Patent No. 9,856,792.  Although Claim 6 of Patent No. 9,856,792 is a method of operation it is carried out by all the elements recited in Claim 1 of the instant Application.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 10 of Patent No. 9,664,110. Claim 10 of Patent No. 9,664,110 recites “at least one first segment and at least one second segment which are arranged in an alternating manner” and “wherein alternating first segments and second segments are arranged in the inner sector of an inlet cross section” which anticipates claim 1.  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or alternately rejected under 35 U.S.C. 103(a) as being unpatentable over Joergl et al (8,056,338 published in Aug 9, 2007 as WO2007/089567; IDS ref). 
In re Claim 1:  Joergl teaches a gas turbine power plant (Fig. 1 having turbocharger), comprising:
a gas turbine with a compressor (36) having a compressor inlet (at 56); 
a combustion chamber (14) following the compressor (see Fig. 1); 
a turbine (20) following the combustion chamber (see Fig. 1), wherein the cross section of the compressor inlet includes an inner sector (at 56, Fig. 2) and an outer sector (away from 56) in relation to the axis of rotation (66) of the compressor; and 
a plurality of feed ducts (74, Fig. 6) for introducing oxygen-reduced gas (50 via 52) into the inner sector (50 via 74, intended use) of the compressor inlet, wherein the plurality of feed ducts extend in a flow direction (radial direction) into an entry nozzle (apertures 74 discharge air into the compressor inlet where 72 is part of the entry nozzle as shown in Fig. 2) of the compressor inlet and are arranged as a ring 
In re Claim 2:  Joergl teaches the invention as claimed and as discussed for Claim 1, above.  Joergl further teaches wherein the plurality of feed ducts (74) include at least one of pipes (76) and pipe connection pieces (72).

    PNG
    media_image1.png
    433
    669
    media_image1.png
    Greyscale

In re Claim 4:  Joergl teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Joergl further teaches wherein the at least one pipe connection piece of the at least one feed duct extends past a wall (inlet at 68, see annotated Fig. 2, above) of the compressor inlet and terminates in a space of the compressor inlet. 
In re Claim 5:  Joergl teaches the invention as claimed and as discussed for Claims 1 and 2, 

    PNG
    media_image2.png
    434
    669
    media_image2.png
    Greyscale


In re Claim 6:  Joergl teaches the invention as claimed and as discussed for Claims 1, 2 and 4, above.  Joergl further teaches wherein termination ends of the at least one pipe connection piece of the plurality of feed ducts form a ring (see Fig. 6, 74 are arranged in a ring format) about the axis of the gas turbine.  
Claims 1, 2 and 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Earnest et al (4,133,171; IDS ref).
In re Claim 1:  Earnest teaches a gas turbine power plant (Fig. 6), comprising: 
a gas turbine (82/84/86) with a compressor (82) having a compressor inlet (tubes 94); 
a combustion chamber (84) following the compressor (see Fig. 6); 
a turbine (86) following the combustion chamber (see Fig. 6), wherein a cross section of the compressor inlet includes an inner sector and an outer sector in relation to the axis of rotation of the compressor (arbitrary division and therefore every inlet has an inner sector and an outer sector); and 

    PNG
    media_image3.png
    508
    336
    media_image3.png
    Greyscale

a plurality of feed ducts (94, two are shown in Fig. 6) for introducing oxygen-reduced gas (exhaust gas) into the inner sector of the compressor inlet (Earnest teaches that the air stream and the exhaust gas are stratified at the compressor inlet, col. 6 ll. 33-49 with exhaust stream being on the outer sector.  It is noted that mere rearrangement of parts, in this case inserting exhaust gas in the inner sector, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) 
Alternatively, Earnest teaches a plurality of feed ducts (Fig. 6 teaches a manifold for introducing a mixture of exhaust gas and air into the compressor but it is not clear if multiple feed tubes are utilized or not.  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced" In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B) for introducing oxygen-reduced gas (an arrangement where the exhaust gases are introduces through the inner sector via valve 120, Fig. 6) into the inner sector of the compressor inlet, wherein the plurality of feed ducts extend in a flow direction into an entry nozzle of the compressor inlet (the feed ducts would obviously extend into the entry nozzle) and are arranged as a ring on an inner wall of the compressor inlet as a ring on an inner wall of the compressor inlet (several pipes 94 are arranged circumferentially around the outer wall of the inlet for inserting exhaust gas into the compressor, as stated above unless inserting exhaust gas along the inner wall produces unexpected result, rearrangement of parts was as obvious extension of prior art teachings, MPEP 2144.04 (VI)(C)) so as to be distributed in a circumferential direction on a circle concentrically with respect to the axis of the gas turbine (concentric around the shaft 98, Fig. 6). 
In re Claim 2:  Earnest teaches the invention as claimed and as discussed for Claim 1, above.  Earnest further teaches wherein the plurality of feed ducts include at least one of pipes and pipe connection pieces (see Fig. 6). 
In re Claim 4:  Earnest teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Earnest further teaches wherein the at least one pipe connection piece of the at least one feed duct extends past a wall (54) of the compressor inlet and terminates in a space of the compressor inlet (see Fig. 2). 
In re Claim 5:  Earnest teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Earnest further teaches wherein the at least one pipe connection piece of at least one feed duct of the plurality of feed ducts terminates at a wall (40, alternate reading of wall) of the compressor inlet (see Fig. 2). 
In re Claim 6:  Earnest teaches the invention as claimed and as discussed for Claims 1-4, above.  Earnest further teaches wherein termination ends of the at least one pipe connection piece of the plurality of feed ducts form a ring (annulus) about the axis of the gas turbine. 
In re Claim 7:  Earnest teaches the invention as claimed and as discussed for Claim 1, above.  Earnest further teaches wherein outlet ends of the plurality of feed ducts are parallel (annotated) to the main flow in a direction of the compressor inlet (see Figs. 2 and 3). 
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Applicant argues that
The system described in Joergl is very different from Applicant’s claimed embodiment for several reasons. First, the system of Joergl is applicable to an internal combustion engine as opposed to a gas turbine as recited in Applicant’s claims. Second, Joergl does not disclose use of a plurality of feed ducts for introducing oxygen-reduced gas into a compressor inlet as recited in claim 1. Rather, Joergl merely discloses the use of a single duct for a condensate. Third, element 72, which is alleged to be part of the entry nozzle of a compressor inlet, is not arranged on the on the inner wall of the compressor inlet as recited in Applicant’s claim 1, and the apertures 74 introduce the condensate also towards the outer wall of the compressor inlet and in contrast to Applicant’s claimed arrangement

	The Examiner, respectfully, disagrees.  First, Joergl teaches all the elements of a gas turbine as claimed.  Applicant failed to claim a gas turbine engine.  Second, as discussed in the rejection under 35 USC 103, duplicating an element was an obvious extension of prior art teachings.  Third, 56 in Fig. 2 is represented by 72 in Fig. 6.  Therefore, the 74 introduce gas towards the inner sector and forced radially outwards of the 72, col. 5 col. 9 ll. 24, caused by the rotation.  It is further noted that it has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an 
Regarding Earnest Applicant further argues that 
The inventive concept of the claimed invention results in the cooling efficiency of the spilled compressed air being used for cooling downstream hot parts of the turbine assembly wherein a lower temperature of spilled air means amounts to a higher cooling efficiency. 

	It is not clear how injecting the exhaust gas in the inner sector and fresh air on the outer sector increases cooling efficiency because rearranging taps on the inner sector to remove fresh compressed are for cooling was known in the art (44 in Bunker 5.611.197).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN GOYAL/             Primary Examiner, Art Unit 3741